Citation Nr: 1016582	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Prior to February 8, 2007, entitlement to an initial 
rating in excess of 10 percent for service-connected lumbar 
spondylosis with degenerative disc disease.  

2.  Beginning February 8, 2007, entitlement to an initial 
rating in excess of 20 percent for service-connected lumbar 
spondylosis with degenerative disc disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 
1980 and from October 2003 to April 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board remand in October 2009.  It was originally 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North little Rock, Arkansas.  


FINDINGS OF FACT

1.  Prior to February 8, 2007, the Veteran's lumbar 
spondylosis with degenerative disc disease was characterized 
by flexion of 90 degrees and some pain on motion.  

2.  From February 8, 2007, the Veteran's lumbar spondylosis 
with degenerative disc disease was characterized by flexion 
of 55 degrees and some pain on motion.


CONCLUSIONS OF LAW

1.  Prior to February 8, 2007, the criteria for an initial 
rating in excess of 10 percent for service-connected lumbar 
spondylosis with degenerative disc disease have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

2.  From February 8, 2007, the criteria for an initial rating 
in excess of 20 percent for service-connected lumbar 
spondylosis with degenerative disc disease have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In October 2009, the Board remanded this matter to the RO to 
provide the Veteran a notice letter in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); to 
obtain pertinent records from the Central Arkansas HCS from 
August 2006 to the present; to ask the Veteran to identify 
and provide release forms authorizing VA to obtain pertinent 
private medical records; and to provide the Veteran a VA 
examination.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008). 

VA sent the Veteran a notice letter in October 2009, which 
satisfied the requirements of the VCAA and Dingess.  This 
letter also asked the Veteran to identify and provide release 
forms authorizing VA to request all of his treatment records 
from any private doctor for treatment of his low back 
disability since August 2006, including those from 
Neurological Surgery Associates, P.A.  A review of the file 
shows that the Veteran did not respond to this request.  The 
RO obtained VA medical records from the Central Arkansas HCS 
dated from August 2006 through October 2009.  Last, the 
Veteran underwent a VA examination in November 2009.  
Accordingly, the Board finds that VA's actions were in 
substantial compliance with its October 2009 remand.    

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Under 
the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(a)-(c) (2009).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in February 2006.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent an additional 
notice letter with this information in October 2009.    

In the October 2009 correspondence, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how disability ratings and effective dates are 
determined.  The notice was not sent prior to the April 2006 
rating decision.  However, in light of the Board's denial of 
the claims, no effective date will be assigned, so there can 
be no possibility of any prejudice to the Veteran under the 
holding in Dingess.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).

Here, the Veteran is challenging initial evaluations assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Therefore, VA's duty to notify as 
to the issues on appeal has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009). 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) records, and private medical records, including those 
from Neurological Surgery Associates, P.A.  The Veteran 
received his most recent VA examination in November 2009.  In 
that regard, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As discussed below, the Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they were predicated on a full reading of the medical records 
in the Veteran's claims file.  The VA physicians considered 
all of the pertinent evidence of record and the statements of 
the Veteran, and provided  detailed assessments of the 
current severity of the Veteran's disability.  Accordingly, 
the Board finds that VA's duty to assist in obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2009).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims. 
Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  When the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings, the Board must assign staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of 
applying staged ratings).  Here, staged ratings have already 
been assigned.    

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On September 26, 2003, the regulations governing spine 
disabilities changed.  Since the Veteran filed his original 
claim in December 2005, after the regulation change, this 
decision addresses only the new regulations. 

All disabilities of the cervical and thoracolumbar spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
Veteran is service-connected for intervertebral disc 
syndrome.  In that case, the disability is evaluated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 20 percent rating is 
warranted if the total duration is at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted if the total duration is at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent rating is warranted if the total duration is at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  
 
In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  A 40 
percent rating requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R.            
§ 4.71a, General Rating Formula.

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2).   
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

When rating degenerative arthritis of the spine, in addition 
to consideration of rating under the General Rating Formula 
for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also 
be considered.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a.

Analysis   

The Veteran's lumbar spondylosis with degenerative disc 
disease was rated 10 percent disabling prior to February 8, 
2007 and 20 percent disabling from February 8, 2007 under 
Diagnostic Code 5243.  

Service treatment records show that the Veteran complained of 
back pain due to disc problems during an October 1998 
examination.  He reported chiropractic treatment in the past 
year.  Service treatment records are otherwise silent for low 
back treatment.  

A computed tomography (CT) scan conducted at Helena Regional 
Medical Center in February 2006 revealed mild degenerative 
changes in the lumbar spine, a possible herniated disc on the 
right at L4-L5 and L5-S1, ligamentous hypertrophy and 
borderline spinal stenosis.  X-rays taken in January 2006 
showed spurring throughout the lumbosacral spine, slight disc 
space narrowing and mild arthritic changes.  

During a March 2006 VA examination, the Veteran reported pain 
beginning in December 2004.  The Veteran reported dull aching 
pain with occasional sharp pains radiating into his legs.  He 
reported increased pain with activity.  The examiner noted no 
periods of incapacitation in the last 12 months.  The 
examiner observed no tenderness to palpation and noted that 
range of motion of the lumbar spine was 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of bilateral 
lateral flexion with pain from zero to 30 degrees on the 
right, and 30 degrees of bilateral lateral rotation without 
pain.  There was no additional limitation after repetitive 
motion.  The examiner noted that there was some pain with 
range of motion of the lumbar spine.  He opined that it is 
conceivable that a full day of work could lead to limited 
range of motion; however, he could not determine the 
limitation with any degree of medical certainty.  

The Veteran underwent a radiculopathy study in March 2006, 
the results of which were normal.  There was no evidence of 
right or left L5 radiculopathy at that time.  VAMC records 
showed continued complaints of pain, and a May 2006 neurology 
consultation report indicated central disc herniation, which 
was not causing any nerve impingement.  The Veteran submitted 
private treatment records which indicated that he underwent a 
laminectomy in February 2007.  

During the November 2009 VA examination, the Veteran reported 
that back pain had not been eliminated by the laminectomy, 
but it alleviated pain in the knee and below.  He reported no 
bowel or bladder problems.  The examiner reported range of 
motion findings of 55 degrees of flexion with pain at the 
extreme of motion, 10 degrees of extension with no 
significant discomfort, left lateral flexion of 15 degrees 
with pain, right lateral flexion of 10 degrees with minimal 
discomfort, and bilateral lateral rotation of 15 degrees 
without pain.  X-rays showed degenerative disc disease, 
spurring, and postoperative changes.  The examiner noted that 
a July 2009 MRI revealed postoperative changes with scaring 
and a stable mild disc bulge with foraminal narrowing, facet 
hypertrophy and mild canal stenosis.  

The examiner diagnosed chronic lumbar sprain, status post 
laminectomy with continuing low back pain, spasm, and 
radiation into the left buttock.  The Veteran had no flare-
ups during the past year, and he did not demonstrate weakened 
movement or excess fatigability during the examination.  
There was some reported functional impairment due to 
limitation on bending, lifting, and straining.  For example, 
he cannot do things such as yard work, sweeping or mopping.  
However, he is able to perform activities of daily living and 
personal hygiene.    

The Veteran is not eligible for an evaluation under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, because he has never been prescribed 
bed rest (and he has also denied incapacitating episodes).

Under the General Formula, the Veteran is not entitled to 
more than a 10 percent evaluation prior to February 8, 2007, 
as forward flexion during the March 2006 VA examination was 
90 degrees.  Also, the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  The 
evidence supports a finding that the Veteran has degenerative 
arthritis for purposes of evaluation under Diagnostic Code 
5003.  He has been diagnosed with degenerative disc disease 
of the lumbosacral spine.  Since in this case, degenerative 
arthritis is rated on the basis of limitation of motion, a 
rating under Diagnostic Code 5003 likewise does not provide 
for a rating in excess of 10 percent prior to February 8, 
2007.  

In its December 2009 rating decision, the RO increased the 
Veteran's disability rating to 20 percent, effective February 
8, 2007, the date a physician determined that the Veteran's 
increased disability necessitated surgery.  Under the General 
Formula, the Veteran is not entitled to more than a 20 
percent rating from February 8, 2007, as forward flexion 
during the November 2009 VA examination was 55 degrees.  
Also, there is no evidence that the Veteran has favorable 
ankylosis of the entire thoracolumbar spine.  Again, since in 
this case, degenerative arthritis is rated on the basis of 
limitation of motion, a rating under Diagnostic Code 5003 
also does not provide for a rating in excess of 20 percent 
from February 8, 2007.  

The Board notes that the Veteran has complained of radicular 
pain.  However, there is no objective evidence of 
radiculopathy.  Specifically, a March 2006 radiculopathy 
study revealed no abnormality.  In February 2007, the Veteran 
reported radiculopathy in the left leg and underwent a 
laminectomy to alleviate nerve root compression.  During his 
November 2009 VA examination, he reported that the surgery 
alleviated his leg pain.  The examiner specifically stated 
that his only neurologic abnormality was a reflex change.  
However, the examiner also stated that the Veteran had normal 
sensation and normal motor strength in both lower 
extremities.  Further, the Veteran specifically denied any 
bowel or bladder impairment.  Accordingly, the Board finds 
that the Veteran does not demonstrate neurologic abnormality 
to warrant a separate evaluation under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).  

Also as noted above, the March 2006 VA examiner stated that 
there was no additional limitation of motion on repetitive 
motion.  During the November 2009 examination, the Veteran 
complained of pain, stiffness, weakness, and fatigability on 
repeated bending or lifting.  However, the Board finds that 
the currently assigned 10 and 20 percent ratings already 
contemplate any pain on limitation of motion and the 
Veteran's disability does not warrant an additional rating 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. 
§ 3.321(b) (1) is warranted.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not shown that his service-
connected low spine disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

The Board finds the staged rating and the effective dates 
currently assigned to be appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007).

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claims of entitlement to increased ratings for 
his service-connected low spine disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Prior to February 8, 2007, entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
lumbar spondylosis with degenerative disc disease is denied.    

Beginning February 8, 2007, entitlement to an initial 
evaluation in excess of 20 percent for service-connected 
lumbar spondylosis with degenerative disc is denied.   




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


